FILED
                           NOT FOR PUBLICATION                              JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 09-55735
                                                      09-55748
             Plaintiff - Appellee,
                                                 D.C. Nos. 2:00-cv-10590-SVW-
  v.                                             SGL
                                                           2:00-cv-10591-SVW-
ANDREW HANTZIS,                                  SGL

             Claimant - Appellant,               MEMORANDUM *

  and

$244,110.92 US CURRENCY, Real
Property Located at 1812 258th Place; et
al.,

             Defendants,

  and

WILMA BLOEMHOF,

             Claimant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

      In these consolidated cases, Andrew Hantzis, a federal prisoner, appeals pro

se from the district court’s judgments in the government’s civil forfeiture actions.

We have jurisdiction under 28 U.S.C. § 1291. We review for clear error the

district court’s finding that a party consented to a settlement agreement, Ahern v.

Cent. Pac. Freight Lines, 846 F.2d 47, 48 (9th Cir. 1988), and for an abuse of

discretion the district court’s decision to enforce a settlement agreement, Doi v.

Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir. 2002). We affirm.

      The district court found that Hantzis’s former counsel had his authorization

to enter into an agreement with the government stipulating that the defendant

properties were subject to forfeiture. Considering the record as a whole, the

district court’s finding is not clearly erroneous. See Ahern, 846 F.2d at 49; see also

Anderson v. Bessemer City, 470 U.S. 564, 574 (1985) (“Where there are two

permissible views of the evidence, the factfinder’s choice between them cannot be

clearly erroneous.”). Accordingly, the district court did not abuse its discretion in




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                            09-55735/09-55748
enforcing the stipulation and entering judgment for the government. See Doi, 276

F.3d at 1140.

      Hantzis’s remaining contentions are unpersuasive.

      All pending motions are denied.

      AFFIRMED.




                                        3                           09-55735/09-55748